740 N.W.2d 299 (2007)
WOLVERINE WORLD WIDE, INC., Plaintiff-Appellant,
v.
LIBERTY MUTUAL INSURANCE COMPANY, Defendant, and
Onebeacon Insurance Company f/k/a CGU Insurance Company, Defendant-Appellee.
Docket No. 133697. COA No. 260330.
Supreme Court of Michigan.
October 31, 2007.
*300 On order of the Court, the application for leave to appeal the March 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.